Citation Nr: 1203317	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-42 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of shell fragment wounds to Muscle Group XVII of the right hip, currently evaluated as 50 percent disabling.

2.  Entitlement to an initial, compensable disability rating for residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in May 2005 and in April 2006 that, in pertinent part, denied a disability rating in excess of 50 percent for residuals of shell fragment wounds to Muscle Group XVII of the right hip; and granted service connection for residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes, evaluated as 0 percent (noncompensable) disabling effective December 27, 2004.  The Veteran timely appealed for higher disability ratings.

In July 2009, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  In October 2009, the Veteran and his wife testified during a video conference hearing before the undersigned.  In December 2009, the Board remanded the matters for additional development.

In a July 2010 decision, the Board, in pertinent part, denied an increased disability rating for residuals of shell fragment wounds to Muscle Group XVII of the right hip; and denied a compensable disability rating for residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes.

The Veteran appealed the July 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Joint Motion for Partial Remand, the parties moved to vacate portions of the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

These matters also come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the RO that denied an award of TDIU benefits.  The Veteran timely appealed.   In July 2011, the Veteran withdrew his prior request for a Board hearing, in writing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND
   
In evaluating the Veteran's request for higher disability ratings, the Board considers the medical evidence of record.

Historically, the Veteran's service treatment records show that he was struck by bomb fragments in December 1944, and suffered a penetrating wound of the right hip and contused right chest.  X-rays at that time revealed a comminuted fracture of greater trochanter of the right femur.  The Veteran underwent debridement of the entrance and exit wounds, and was hospitalized until May 1945 before returning to limited duty.  Diagnoses included perforating wound, hard exudate of right buttocks, post-operative entrance right buttock, and post-operative exit right femur; and compound, comminuted fracture, greater trochanter of the right femur, with slight loss of bony substance.

VA examination in 1949 reveals two scars, with tenderness of larger scar; and pain on flexion of the hip joint.  A flexion deformity of 15 degrees to 20 degrees was noted.  There was also pain on abduction and adduction, and scars were noted to adhere and interfere with function.

More recently, X-rays taken in October 2004 reveal degenerative changes and calcification of an old injury of the right hip.  VA examination in April 2005 reveals that scars were minimally depressed and stable, and did not interfere with function.  There was no significant loss of muscle or underlying tissue, and no significant sensory loss.  There was no muscle atrophy, and range of motion of the right hip was not impaired.

The report of a March 2006 VA examination reflects increasing difficulty of the right hip and right leg with walking.  The Veteran used a cane, but also held on to objects with his other hand for support.  Range of motion of the right hip approximated 90 degrees on flexion and 10 degrees on abduction.  There was significant weakness on repetitive movement, and when the Veteran attempted to walk.  He had to stop and rest after approximately 20 feet.  The diagnosis was shrapnel wound to the right hip, resulting in degenerative disease involving the right hip and according decreased function and discomfort in the right hip-e.g., when walking or weight bearing.  During flare-ups, the Veteran was confined to a wheelchair.

VA orthopedics consultation in September 2008 reveals that the Veteran was a minimal ambulator.  Evaluation of his right thigh revealed some atrophy of his quadriceps muscles.  There was localized tenderness of his wound.  Range of motion was to 90 degrees on flexion; some mild increased pain was noted with internal rotation.  The majority of the Veteran's pain was over the lateral region on external rotation of the hip.  X-rays revealed some moderate degenerative changes to his hip.  The consultant indicated the localized tenderness on the Veteran's lateralis thigh suggested a trochanteric bursitis.

During a January 2009 VA examination, the Veteran reported that the aching extended from the site of his injury overlying the right hip and down the lateral aspect of his right upper thigh.  The aching was present all the time and made it difficult for the Veteran to sleep.  Pain in his hip prevented the Veteran from walking any distance, and he now used a wheelchair.  The examiner noted the scars, and that there was good range of motion about the hip; the Veteran could stand without assistance.  Three repetitions of flexion and abduction were performed without any increased limitation due to pain or weakness.  The diagnosis was status post-operative shrapnel wound of right hip and buttocks, with increased pain in the area of the right hip and radiation into the right lateral thigh. 

The report of a January 2010 VA examination reflects that the scars were nontender; and hip motion was absolutely normal, unrestricted, and not painful.  Range of motion of the right hip was to 105 degrees on flexion, to 35 degrees on abduction, to 20 degrees on adduction, to 30 degrees on internal rotation, to 15 degrees on external rotation, and to 0 degrees on extension.  X-rays revealed some degenerative change in both hips; and some calcification around the right hip over the greater trochanter, which may be post-traumatic.  The examiner opined that the minimal degenerative disease of both hips was consistent with the Veteran's age, and opined that it was not related to his war injury of shrapnel to the right buttock.  After reviewing the claims file, the examiner could not identify any loss of function or atrophy or abnormality; and did not specific any current Muscle Group effected with loss of power or weakness, or loss of threshold or fatigue related to his war injury.  The examiner indicated that the Veteran had slightly increased symptoms in the right leg, as compared to the left, but were immeasurable.  Neurological impairment attributable to his war injury included minimal hypesthesia in the lateral thigh and calf, and moderate atrophy of the right leg.  The larger scar was also slightly tender.

The parties to the joint motion for partial remand agreed, in essence, that the January 2010 examination was inadequate because the examiner had not identified the Muscle Groups injured by the in-service shrapnel wound, as requested specifically in the Board's December 2009 remand; and the conclusions reached seemed inconsistent with reported medical findings.

Under these circumstances, VA cannot rate the service-connected residuals of shell fragment wounds to Muscle Group XVII of the right hip; and residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes, without further medical clarification.  Specifically, the examiner should, to the extent possible, distinguish symptoms attributable to each of the service-connected disabilities on appeal, from those attributable to any nonservice-connected disabilities.  

Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for higher disability ratings for residuals of shell fragment wounds to Muscle Group XVII of the right hip, and for residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes, include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran's residuals of shell fragment wounds to Muscle Group XVII of the right hip and residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes, presented mild to moderate symptomatology, but did not keep the Veteran from working until full retirement in the 1980's.  The Veteran had performed custodial work full-time from 1977 to 1987, and he retired from employment without disability in January 1987.  His level of education is shown as one completed year of high school; continuing training is not indicated.

In August 2008, the Veteran's treating physician indicated that the Veteran had diagnoses of chronic low back pain and chronic hip pain, and was unable to work.

Since then, service connection has been established for residuals of a perforated gastric ulcer.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection is currently in effect for residuals of shell fragment wounds to Muscle Group XVII of the right hip, rated as 50 percent disabling; for residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes, rated as 0 percent (noncompensable) disabling; and for residuals of a perforated gastric ulcer, rated as 10 percent disabling.  The combined disability rating is 60 percent.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination(s), for evaluation of the service-connected residuals of shell fragment wounds to Muscle Group XVII of the right hip; and residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner(s) should identify all current neurological symptoms associated with residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes.  The examiner(s) should specify the nerves involved, note whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability for each nerve involved.

The examiner(s) should specifically report the ranges of motion of the right hip and the right leg. 

The examiner(s) should specifically identify all Muscle Groups affected by the in-service injury at the time of the 1944 injury.

The examiner(s) should identify all current residuals of shell fragment wounds to Muscle Group XVII of the right hip, to include any scars, muscle injury or damage, and/or neurological impairment (to include complaints of pain and discomfort noted in the report of the January 2009 VA examination).  If any muscle and/or neurological impairment as a residual of shell fragment wounds to Muscle Group XVII of the right hip is identified, the examiner(s) should indicate whether each such impairment constitutes a distinct disability capable of being separately evaluated.  

Concerning the Veteran's scarring, the examiner(s) should provide a detailed description of the scars of each wound, to include, but not limited to, the following:  the size of the scars and scar areas in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; and whether scar residuals cause limited motion or other limitation of function of an affected bodily part.  If so, the examiner(s) should describe in detail the limitation(s), and extent and severity thereof.  If the scars do not cause limited motion or other limitation of function of an affected bodily part, the examiner(s) should specifically so state in the examination report. 

In providing the specific findings noted above, the examiner(s) should, to the extent possible, distinguish the symptoms and effects of the service-connected residuals of shell fragment wounds to Muscle Group XVII of the right hip; and residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes, from those associated with any other non-service-connected disability.  

The examiner(s) should render specific findings as to the impact of the service-connected residuals of shell fragment wounds to Muscle Group XVII of the right hip; and residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes, on the Veteran's ability to work.  

2.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected residuals of shell fragment wounds to Muscle Group XVII of the right hip; residuals of a compound, complete comminuted fracture of the neck of the right femur with degenerative changes; and residuals of a perforated gastric ulcer, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal-taking into consideration provisions of 38 C.F.R. §§ 3.321(b) and 4.16(b), and staged ratings, if applicable.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


